Citation Nr: 1103328	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder prior to March 15, 2010, and to a 
rating higher than 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for posttraumatic stress disorder (PTSD) and assigned an initial 
disability rating of 30 percent.  A September 2010 rating 
decision increased the rating for PTSD to 50 percent, effective 
March 15, 2010.  However, as that grant does not represent a 
total grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2010, the Veteran testified at a personal hearing 
before the undersigned member of the Board.  A transcript of the 
hearing is in the record.  Following the hearing, the Veteran 
submitted additional evidence and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) 
(2010).


FINDINGS OF FACT

1.  Prior to March 15, 2010, the Veteran's PTSD was not shown to 
be productive of a disability picture that equated to 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The evidence is in approximate balance as to whether the 
medical evidence of record supports a finding that the Veteran's 
service-connected PTSD, effective March 15, 2010, resulted in 
total social and occupational impairment that precluded him from 
securing or following substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for 
PTSD prior to March 15, 2010, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).

2.  Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for a rating of 100 percent for the Veteran's 
service-connected PTSD, effective March 15, 2010, are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2006,  and November 2008; 
rating decisions in December 2006 and March 2007; and a statement 
of the case in September 2008.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
the claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
September 2010 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can constitute 
a readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  



General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  After 
careful consideration of all of the evidence, any reasonable 
doubt remaining will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2010).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is rated under Diagnostic Code 9411 under the 
General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating for PTSD are occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

The criteria for 50 percent rating are occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

The criteria for a 70 percent rating are occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula 
for Mental Disorders (2010).

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF score in 
the range of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious impairment 
in social or occupational functioning (e.g., no friends, unable 
to keep a job).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

Prior to March 15, 2010

On VA examination in October 2006, the Veteran reported suicidal 
ideation with a history of two suicide attempts.  The Veteran 
complained of social isolation, avoidance of other people, 
problems getting along with others, nightmares of Vietnam on a 
weekly basis, depression, anxiety, easily startled reaction, 
hypervigilence, difficulty concentrating, and memory problems.  
Other symptoms included persistent avoidance of stimuli, 
diminished interest in participating in life activities, feelings 
of detachment from others, problems sleeping, cognitive 
complaints, and anger outbursts.  He denied any psychiatric 
hospitalizations.  He had been working for a security company for 
three years.  The Veteran stated that his work hours had been 
reduced from 40 to 32.  His longest-held job was as a load master 
cargo handler, and had lasted eight years.  He quit that job to 
care for his ailing father.  He also had a work history of cattle 
ranching and truck driving.  He denied having been fired from a 
job.  The Veteran lived with his girlfriend of 11 years.  The 
Veteran had previously been married twice, the first time for a 
few weeks and the second time for six months.  He had a child 
from each marriage with whom he had no contact.  The Veteran 
denied having any closed friends.  Recreationally, his girlfriend 
and he would go boating.  As for household chores, the Veteran 
stated that he did the shopping.  

On examination, the Veteran was described as mildly fidgety.  His 
affect was anxious and his mood was depressed.  There was no 
thought disorder, he was cooperative and conversant.  His 
associations were logical, linear, and progressive.  He denied 
hallucinations, or delusions, or paranoid ideation.  He was not 
imminently suicidal or homicidal.  He was cognitively intact and 
was able to follow complex commands without difficulties.  The 
examiner assigned a GAF score of 60 to 61 for mild to moderate 
symptomatology.  The examiner opined that the Veteran was 
mentally capable of performing activities of daily living.  His 
psychiatric symptoms were notable for decreased work efficiency 
and intermittent inability to perform, though generally he was 
functioning satisfactorily with routine self care and normal 
conversation.  The examiner opined that the Veteran was not a 
danger to himself or others in any imminent way.  

In statements, the Veteran's girlfriend noted that the Veteran 
exhibited mood problems, flashbacks, hygiene problems, sleeping 
problems, hypervigilance, memory loss, nightmares, self 
isolation, problems dressing, homicidal and suicidal ideation, 
and outbursts of anger.  

VA treatment notes in September 2006 show that the Veteran 
complained of problems sleeping.  He denied suicidal or homicidal 
ideation.  His affect was appropriate, mood was depressed, and he 
was irritable and anxious.  He exhibited some problems 
concentrating.  Thought content was normal and logical.  In 
October 2006 the Veteran presented for urgent care due to vague 
complaints of homicidal ideation.  He related problems with 
Vietnamese coworkers, although he admitted to  being good friends 
with another Vietnamese coworker.  His affect was mildly agitated 
and his mood was anxious.  Thought process was linear and logical 
with no evidence of a thought disorder.  His GAF score was 50.  A 
clinical treatment note in November 2006, recorded complaints of 
anger, intrusive thoughts of Vietnam, poor and disrupted sleep, 
and periods of anxiety that made it difficult for the Veteran to 
concentrate and interfered with his ability to drive.  He was 
described as well-groomed and casually attired.  His affect was 
appropriate.  Speech was irritable and coherent.  Insight and 
judgment were good.  Thought content was logical.  

Emails in January 2007, show that at the Veteran's request, his 
employer reduced his work hours by one day.  

In January 2007, the Veteran complained of anxiety and passive 
suicidal ideation.  He was described as alert and grossly 
oriented.  In February 2007, the Veteran reported feeling better.  
He related quitting his job and quitting alcohol intake on the 
same day earlier that month.  Thought process was normal and 
logical affect was appropriate and mood was euthymic.  The 
Veteran reported that his hobbies included boating and 
photography.  He also exercised regularly.  The Veteran denied 
cognitive difficulties or hallucinations.  He endorsed 
significant mood changes and depression.  The Veteran took 
medication for his psychiatric symptoms.  In April 2007, the 
Veteran reported increased psychiatric symptomatology following 
the death of two friends.  He complained of increased nightmares 
and described a flashback incident.  Objectively, the Veteran was 
anxious, positively reactive, and his affect was constricted.  
There was no suicidal or homicidal ideation, hallucinations, or 
delusions.  The Veteran was logical, alert, and grossly oriented.  
In June 2007 his GAF score was noted as 55.  

Clinical treatment notes in January 2008 show that the Veteran 
reported that the holidays were enjoyable.  He was sleeping 
better although he was still having nightmares.  The Veteran was 
active in a support group for Veterans and in a Patriot group.  
He was alert and grossly oriented.  His GAF score was 63.  In 
November 2008, the Veteran reported having been drinking and 
falling at a bar, after which he was hospitalized.  He had since 
been jailed on two occasions.  

Social Security Administration (SSA) records show that the 
Veteran was granted SSA disability benefits in October 2008, due 
to PTSD, alcohol addiction, and right leg osteoarthritis.  

In April 2009 the Veteran reported spending the winter visiting 
with his mother out of town.  He related fewer nightmares.  In 
June 2009, the Veteran noted having successfully gone camping 
with a friend.  His affect was brighter and positively reactive.  
He was logical, alert, and oriented.  In September 2009, the 
Veteran complained of feeling a little depressed after he saw 
hunters killing animals while he was out camping for three weeks 
with his wife.  He was described as logical, alert, and grossly 
oriented.  In October 2009, the Veteran reported suicidal 
ideation and stated that he had played Russian roulette the 
previous week.  

In statements and testimony, the Veteran reported anxiety, panic 
attacks, nightmares, sleep problems, constant depression, sexual 
problems, lying to his treating physician about feeling better, 
suspiciousness of Vietnamese people, suicidal ideation and 
attempts, exaggerated startle response, anxiety, panic attacks, 
difficulty concentrating, flashbacks, anger outbursts, 
irritability and self isolation.

Prior to March 15, 2010, the medical evidence contained 
complaints of social isolation, avoidance of other people, 
problems getting along with others, nightmares, depression, 
anxiety, easily startled reaction, hypervigilence, difficulty 
concentrating, memory problems, persistent avoidance of stimuli, 
irritability, diminished interest in participating in life 
activities, feelings of detachment from others, problems 
sleeping, panic attacks, intrusive thoughts of Vietnam, mood 
problems, hygiene problems, depression, cognitive complaints, and 
anger outbursts. The Veteran endorsed suicidal and homicidal 
ideation and reported a history of suicide attempts, although the 
VA examiner in 2006 opined that the Veteran was not a danger to 
himself or others in any imminent way.  

However, the Veteran consistently denied delusions and 
hallucinations, paranoid ideation, or obsessive ritualistic 
behaviors.  There was no history of psychiatric hospitalizations 
and the Veteran's treatment consisted of medication and 
outpatient treatment.  While the treatment notes show that the 
Veteran's disability during this period would at times be better 
and at times worsen, the VA examiner opined that the Veteran was 
mentally capable of performing activities of daily living.  His 
psychiatric symptoms were notable for decreased work efficiency 
and intermittent inability to perform, though generally he was 
functioning satisfactorily with routine self care and normal 
conversation.  The examiner characterized the severity of the 
Veteran's psychiatric symptoms as mild to moderate.  

Prior to March 15, 2010, the Veteran's GAF scores ranged from 50 
to 63.  GAF scores ranging between 61 and 70 indicate some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 indicate 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores in the range 
between 41 and 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious impairment 
in social or occupational functioning (e.g., no friends, unable 
to keep a job).  

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for a 50 
percent rating have been met.  It is the effect of the symptoms, 
rather that the presence of symptoms, that is the most important 
consideration.  The Board finds that the Veteran's symptoms 
during this period did not meet the criteria for a 50 percent 
rating of occupational and social impairment with reduced 
reliability and productivity, to include difficulty in 
establishing and maintaining effective work and social 
relationships.  

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran reported on VA 
examination in October 2006 that he had been working for a 
security company for three years.  Prior to resigning from that 
position in February 2007, the Veteran requested a reduction in 
work hours due to medical reasons.  His longest lasting job was 
for eight years and he denied being fired from a job.  Socially, 
while the Veteran reported a history of two prior marriages of 
short duration that ended in divorce.  However, he had been in a 
steady relationship with his girlfriend for over 15 years and 
described the relationship in positive terms.  While he did not 
have a good relationship with his two children from prior 
marriages, he reported having a good relationship with his father 
prior to his death.  Although on examination the Veteran denied 
having any close friends, and reported problems with Vietnamese 
coworkers, the evidence shows that he had one Vietnamese friend 
at work and he was active in a support group for Veterans and in 
a Patriot group.  While his relationship with his mother was 
described as fair, he related visiting her and spending the 
winter with her.  Treatment notes show that at one point he 
considered moving to be closer to her.  As for recreational 
activity, he reported regular exercise, photography, and boating 
with his girlfriend.  Treatment notes also show that the Veteran 
has occasionally gone camping with his girlfriend, once for three 
weeks, and a friend.  As for household chores, the Veteran was 
able to go shopping.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, on October 2006 the VA examiner described the 
Veteran as mildly fidgety.  His speech was irritable, but 
coherent.  The Veteran's mood was at times depressed, euthymic, 
irritable and anxious.  His affect was occasionally noted to be 
constricted, anxious and mildly agitated, although most of the 
time it was described as appropriate.  There was no thought 
disorder, and he was cooperative and conversant.  His 
associations were logical, linear, and progressive.  He was 
cognitively intact and was able to follow complex commands 
without difficulties.  The Veteran was described as well-groomed 
and casually attired.  He was logical, alert, and grossly 
oriented.

Based on the evidence of record, the Board finds that the 
symptoms manifested prior to March 15, 2010, did not resulted in 
occupational and social impairment that was equivalent to the 
symptoms listed in the criteria for a 50 percent rating:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Nor did the Veteran's actual symptoms 
approximate such manifestations.  Moreover, the Board finds that 
there is no basis for a staged rating as the criteria for a 
higher rating have not been met at any time prior to March 15, 
2010.  While the Veteran had some difficulty adapting to 
stressful situations like work, and some neglect of personal 
hygiene was noted by his girlfriend, the evidence does not show 
that he otherwise met the criteria for a rating of 70 percent.

The Board notes that the GAF scores have varied prior to March 
15, 2010.  However, periods of worsening characterized by lower 
GAF scores have not been sufficiently consistent to show that the 
condition worsened to such an extent as to warrant a rating in 
excess of 30 percent.  Therefore, on the basis of the medical 
evidence, which was inconsistent with findings such as flattened 
affect,  circumstantial, circumlocutory, or stereotyped speech, 
panic attacks, difficulty in understanding complex commands, 
impairment of short and long-term memory,  impaired judgment, and 
impaired abstract thinking, were not documented, the Board finds 
that prior to March 15, 2010, the Veteran's symptomatology did 
not more nearly approximate the criteria of a 50 percent rating 
of occupational and social impairment with reduced reliability 
and productivity.

As the preponderance of the evidence is against the Veteran's 
claim for a rating higher than 30 percent for PTSD prior to March 
15, 2010, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for a 
rating.  The threshold factor for extraschedular consideration is 
a finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for that 
service-connected disability are inadequate.  That is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate; and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
PTSD prior to March 15, 2010, reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for additional or more severe symptoms, which have not 
been shown.  While PTSD was identified as interfering with the 
Veteran's employment, the medical evidence does not show that 
PTSD was productive of total occupational employment prior to 
March 15, 2010, or markedly restricted employment beyond that 
contemplated by the assigned 30 percent rating, and the medical 
evidence does not show that the disorder caused unusual factors 
such as marked interference in employment or frequent 
hospitalizations beyond that contemplated by the rating assigned 
from the rating schedule.  Therefore, the Board finds that the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular ratings assigned are adequate.  
Consequently, the Board finds that referral for extraschedular 
consideration is not required.  38 C.F.R. § 3.321(b)(1) (2010).

As of March 15, 2010

On VA examination in March 2010, the Veteran complained of 
intrusive thoughts, nightmares, insomnia, flashbacks, exaggerated 
startle response, hypervigilance, memory problems, irritability, 
feelings of hopelessness, feelings of helplessness, lack of 
energy, getting no enjoyment out of life, difficulty establishing 
and maintaining relationships, trouble sleeping, isolation, 
difficulty concentrating, irritability, and panic attacks three 
to four times a week.  The Veteran described himself as mentally 
incapable of working.  He reported a history of suicide attempts, 
most recently playing Russian roulette.  The Veteran reported 
that his symptoms affected his total daily functioning which 
resulted in not working since 2005.  The examiner noted that the 
Veteran had severe symptomatology associated with PTSD and had 
been unable to work since 2006.  The Veteran reported a good 
relationship with his sister, his father and girlfriend.  He had 
two children from previous marriages.  His relationship with his 
daughter was nonexistent and his relationship with his son was 
improving.  He described his relationship with his mother as 
fair.  Reportedly, he did not go anywhere or do anything unless 
he had an appointment, as he did not leave the house unless 
absolutely required.  The examiner noted that the Veteran was a 
reliable historian.  

Objectively, the Veteran was disoriented as to time and had 
difficulty remembering dates and concentrating.  His appearance 
and hygiene were not appropriate and he showed signs of neglect.  
The Veteran's behavior was appropriate.  He had good eye contact.  
Affect and mood were anxious.  Near-continuous depressed mood 
affected his ability to function independently.  He denied 
pursuing any activities or getting any enjoyment out of life.  
The Veteran was unable to focus on any task, did not trust other 
people and was suspicious of others.  He was hypervigilant and 
self-isolated.  Communication and speech were within normal 
limits.  The examiner noted no delusions or hallucinations 
present at the time of the examination.  Thought process was 
appropriate.  The Veteran was able to understand directions.  The 
Veteran did not exhibit slowness of thought nor did he appear 
confused.  Judgment was not impaired.  Abstract thinking was 
normal.  Memory was mildly impaired.  Obsessional rituals were 
absent.  The examiner diagnosed severe chronic PTSD, severe major 
depressive disorder with psychosis, and panic disorder with 
agoraphobia.  Symptomatology was interrelated.  The GAF score was 
45.  The examiner noted that the Veteran indicated that his 
psychiatric symptomatology affected his total daily functioning 
and resulted in not working since 2005.  He got no enjoyment out 
of life, he avoided crowds, and had difficulty with establishing 
and maintaining relationships.  The examiner opined that the 
Veteran's condition caused distress or impairment in social, 
occupational, or other areas of functioning.  The Veteran was 
determined to be mentally incapable of performing activities of 
daily living and self care.  The Veteran was found to be unable 
to establish and maintain social or work relationships due to his 
psychiatric disability.  The Veteran did not seem to pose a 
threat to self or others.  The Veteran's prognosis was poor and 
his symptoms were worsening.  The examiner determined the Veteran 
was not employable.  

Clinical treatment notes in April 2010, show the Veteran spent 
five days at his friend's ranch caring for abused horses.  He 
stated that he planned to continue visiting the ranch.  In July 
2010 the Veteran related having gone camping with his wife the 
previous month.  In August 2010, he reported doing well at the 
horse ranch.  It was noted that the Veteran continued treatment 
with medication and individual and group therapy.  

An October 2010 private medical statement prepared by the 
Veteran's social worker recorded a diagnosis of PTSD and a GAF 
score of 40 for severe impairment in several areas.  The social 
worker opined that the Veteran was occupationally impaired.  

Resolving reasonable doubt in favor of the Veteran, and after 
considering all of the objective medical evidence of record, it 
is the judgment of the Board that, after March 15, 2010, the 
schedular criteria for a 100 percent rating for PTSD are met.  
The medical evidence shows that the Veteran's service-connected 
psychiatric disorder effectively resulted in total occupational 
impairment as of the date of the March 15, 2010, VA examination.  
On VA examination in March 2010, the examiner opined that the 
Veteran's condition caused distress or impairment in social, 
occupational, or other areas of functioning.  The Veteran was 
determined to be mentally incapable of performing activities of 
daily living and self care.  The Veteran was found to be unable 
to establish and maintain social or work relationships due to his 
psychiatric disability.  The examiner determined the Veteran was 
not employable.  Similarly, in October 2010, the Veteran's social 
worker described the Veteran's psychiatric symptomatology as 
severe and opined that the Veteran was occupationally impaired.  
Consistent with those findings, after March 15, 2010, the medical 
evidence recorded GAF scores of 40 and 45, indicative of serious 
impairment in social or occupational functioning (e.g., no 
friends, inability to keep a job).  

In view of the foregoing, the Board concludes that the evidence 
is at least in relative equipoise as to the level of psychiatric 
disability, and as to whether it is reasonable to conclude that 
the disability picture is comparable to a 100 percent rating.  
The Board concludes, with favorable resolution of reasonable 
doubt, that a 100 percent rating under Diagnostic Code 9411 is 
warranted after March 15, 2010, under the regulations currently 
in effect.  38 C.F.R. § 4.7 (2010).  The evidence shows that the 
Veteran was a danger of hurting himself or others, had some 
inappropriate behavior resulting in two arrests, had some 
disorientation to time, had memory loss, and had neglect of 
personal hygiene.  Those symptoms resulted in total occupational 
impairment, as noted by a VA examiner and a social worker.

The Veteran's psychiatric symptomatology does not precisely 
mirror the symptoms illustrative of a 100 percent rating.  For 
example, the evidence does not show gross impairment in 
communication; gross inappropriate behavior; persistent danger of 
hurting self or others; disorientation to place; or memory loss 
for names of close relatives, own occupation or own name.  
However, it is apparent that the Veteran's symptoms have 
essentially totally impaired his occupational functioning by 
severely reducing his reliability and productivity.  In such 
circumstances, therefore, the Board finds that a 100 percent 
rating is warranted for the service-connected psychiatric 
disorder.  38 C.F.R. § 4.21 (2010) (not all cases will show all 
findings specified in the rating criteria, but the rating must in 
all cases be coordinated with actual functional impairment).

From the objective and competent medical evidence of record, the 
Board concludes that after March 15, 2010, the Veteran's service-
connected psychiatric disorder essentially rendered him unable to 
work with or for others and resulted in total occupational 
impairment.  Resolving reasonable doubt in the Veteran's favor, 
the Board concludes that the criteria for the assignment of an 
initial 100 percent rating for PTSD have been satisfied.

Accordingly, the Board resolves reasonable doubt in favor of the 
Veteran and finds that the criteria for a 100 percent rating are 
met for PTSD as of March 15, 2010.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating higher than 30 percent for posttraumatic stress 
disorder prior to March 15, 2010, is denied.

A rating of 100 percent for posttraumatic stress disorder 
effective March 15, 2010, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


